 LOCAL 44, UNITED PLUMBERS & PIPEFITTERS225Local 44 and Washington State Association of theUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada,AFL-CIOandJohn R.Morris. Case 19-CB-1532January 31, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING,JENKINS, AND KENNEDYOn April 22, 1971, Trial Examiner Martin S. Bennettissued the attached Decision in this proceeding. There-after, Respondents and the Charging Party filed excep-tions and supporting briefs.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order2 with the following modifications.We agree with the Trial Examiner's finding that all14 Spokane area employers involved herein timely andunequivocally withdrew from the Washington StateEmployers' Council and requested that Respondentsbargain with them individually. We do not agree withhis conclusion that Respondents, by refusing to bargainon this basis, violated Section 8(b)(3) of the Act.It is clear to us that the only unit in which theemployees of these 14 employers wished to bargain wasthe historical multiemployer unit and that they had nodesire to be represented by Respondents in negotiationswith individual employers. In these circumstances, Re-spondents were obligated to act in accordance with thewishes of the employees whom they represent, andsince these employees did not want to bargain in unitsconsisting only of their own employers on an individualbasis Respondents could lawfully refuse the requests ofthe above-mentioned 14 employers to do so. Thus, theemployees of these 14 employers, through their collec-tive-bargaining representative, cannot be compelled tobargain in a unit not to their liking, nor can Respond-ents be compelled to represent them in such a unit.Similarly, by these employers' actions of withdraw-ing from the Council they could lawfully resist Re-spondents' demands that they return to the multiem-ployer unit. Consequently, the net result of our decisionis that we cannot compel bargaining to take placeherein unless one of the parties changes its position,and agreement is reached as to the unit appropriate forbargaining.We are of the view that this result neces-sarily follows from the choice employees are free tomake under the Act, and we shall dismiss this portionof the complaint.It also follows that Respondents were not free tocoerce these employers into reassigning their bargain-ing authority to the Employers' Council. For this rea-son, we agree with the Trial Examiner that Respond-ents,by their actions with respect to StandardPlumbing and Heating Co., Inc., and by striking the 12other named Spokane area employers (excluding Gale)on June 2, 1970, violated Section 8(b)(1)(B) of the Act.'Based upon the Trial Examiner's findings of fact andon the record as a whole, we substitute the followingconclusion of law for the Trial Examiner's third con-clusion of law:"3. All persons employed as journeymen or appren-tice plumbers or pipefitters by each of the above-namedemployers (with the exception of Gale) excluding allother crafts and classifications of employees, guards,watchmen, professional employees, clerical employees,and supervisors as defined in the Act, constitute a unitappropriate for collective bargaining within the mean-ing of Section 9(b) of the Act."'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner, and hereby orders that Respond-ents, Local 44 and Washington State Association of theUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, their officers, agents,and representatives, shall take the action set forth in theTrial Examiner's recommended Order as so modified.1.Substitute the following for paragraph 1(a):"(a) Enforcing any collective-bargaining agreementwith the Washington State Employers' Council againstthe above-named employers (with the exception ofGale)."2.Substitute the attached notice marked "Appen-dix" for the notice attached to the Trial Examiner'sDecision.'Inasmuch as violations of Section 8(b)(4) of the Act were neither al-leged in the complaint nor litigated at the hearing, we decline the ChargingParty's request to make such findings'Although the Trial Examiner recommended that Respondents ceaseand desist from restraining or coercing employers in the Spokane area whoseemployees they represent in the choice of a bargaining representative, he didnot include any such provision in the Appendix to his Decision Accord-ingly, we shall grant the Charging Party's request to include such a provisiontherein'Gale Mechanical Contractors, Inc , reassignedits bargainingauthorityto the Employers' Council on May 19, 1970 Inasmuch as the recordis silentas to any coercion by Respondents to achieve this reassignment, we do notadopt the Trial Examiner's 8(b)(1)(B) finding insofar as it concerns thisalleged coercion of Gale'The above-described single-employer units are substantiallythe same asin the recently expired multi-employer agreement between Respondentsand the Washington State Employers' Council195 NLRB No. 27 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER KENNEDY,dissenting in part:I disagree with my colleagues' failure to find thatRespondents violated Section 8(b)(3) of the Act byrefusing to bargain separately with each of the 14 Spo-kane area employers involved herein.Respondents here are not asserting that some othersingle-employer unit is appropriate under Section 9(b)of the Act, or that a question of representation existswithin the meaning of Section 9(c) of the Act.' Rather,Respondents insist that they are entitled to bargainwith these employers only in a statewide multiemployerunit, despite these employers' timely withdrawal fromthat unit.The majority construes Section 8(b)(3) of the Act,erroneously in my view, as not obligating Respondentsto bargain withanyof these employers inanyunit. Thefact that these employers timely and unequivocallywithdrew from the multiemployer unit makes, as themajority concedes, single-employer units appropriate.Yet the majority concludes that Respondents, althoughduly selected by the employees as their collective-bar-gaining representative, are under no obligation to bar-gain with these employers in such units.In my view this result would perhaps be justified ifRespondents had disclaimed any interest in represent-ing the employees of the employers. But this is not thecase here. On the contrary, Respondents continue toinsist that they represent the employees and that theseemployers bargain with them as such representative-but only on Respondents' own terms.Employers' refusals to bargain individually with un-ions who have timely withdrawn from multiemployerunits have long been held to be violative of Section8(a)(5) of the Act.' The refusal of the majority to findthat unions violate Section 8(b)(3) under identical fac-tual situations appears to me to be an unwarranteddouble-standard application of the Act. Moreover, therationale of the majority, that "the employees of these14 employers, through their collective-bargaining rep-resentative, cannot be compelled to bargain in a unitnot to their liking, nor can Respondents be compelledto represent them in such a unit, "flies in the face ofInternational Brotherhood of Electrical Workers, AFL-CIO, and Local 59, International Brotherhood of Elec-'Indeed, it is undisputed that the employees of these 14 employers haveat all material times been members of Local 44 and represented by Respond-entsThe testimony of General Counsel's witnesses to this effect standsunrefuted There is no evidence in the record to indicate that the partiesherein failed to comply with the hiring hall provisions in the collective-bargaining agreement between Respondents and the Council These em-ployees' continued allegiance to and membership in Respondents wasgraphically demonstrated by their support of the strike action called byRespondents on June 2, 1970'Hearst Consolidated Publications, Inc,etal,156 NLRB 210, enfd 364F 2d 293 (C A 2, 1966), cert denied 385 US 971,The Evening NewsAssociation, The Owner and Publisher of "The Detroit News"154 NLRB1482, 154 NLRB 1494, enfd 372 F 2d 569 (C A 6, 1967)tricalWorkers, AFL-CIO (Texlite, Inc.),'wherein theBoard stated:A union which is the statutory representative ofemployees in an appropriate unit has the obliga-tion, as does the employer, to bargain in good faithwith respect to terms and conditions of employ-ment for employees in that unit. A refusal "toenter into a collective bargaining agreement, un-less the other party to the negotiations agrees to aprovision or takes some action which is unlawfulor inconsistent with the basic policy of the Act isa refusal to bargain in violation of the Act." [Cit-ingAmerican Radio Association,82 NLRB 1344,1346.]Hence a union which insists upon bargainingonly for an inappropriate unit does not fulfill itsobligation to bargain as defined in the act.[Empha-sis supplied.]Finally, while I am in agreement with the majoritythat Respondents violated Section 8(b)(1)(B) of the Actby coercing these employers into reassigning their bar-gaining authority to the Employers' Council, unlike themajority, I would find that this action was also violativeof Section 8(b)(3). I reach this result because Respond-ents' coercion also had a purpose of forcing the employ-ers to forego collective bargaining and, instead, to ac-cept the agreement negotiated between Respondentsand the Employers' Council.Such actions by unions have been held to constitutebad-faith bargaining in violation of Section 8(b)(3).8In view of the foregoing, I would find that Respond-ents violated Section 8(b)(3) of the Act.119 NLRB 1792, enfd. 266 F 2d 349 (C.A 5, 1959)Southern California Pipe TradesDistrictCouncil No. 16 of the UnitedAssociation(AeroPlumbingCo.),167 NLRB 1004, andUnitedAssociationof Journeymen and Apprentices, et al, AFL-CIO, Local Union No. 280, etal. (AeroPlumbingCompany),184 NLRB No 44, enfd 449 F 2d 668 (C A9),Operative Plasterers'& Cement Masons'International Association LocalNo. 2, AFL-CIO (Arnold M Hansen),149 NLRB 1264APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce Arnold & Jeff-ers, Inc.;F & S Plumbing and Heating Co.;Glenn'sMechanical, Inc.;Hall Plumbing andHeating, Inc.; Lester N. Johnson Co.; McClintockand Turk, Inc.; Powell Plumbing and Heating;Senna Service, Inc.; Spokane Plumbing and Heat-ing Co., Inc.; Standard Plumbing and HeatingCo., Inc.;Warren, Little & Lund, Inc.; WesternMechanical Contractors, Inc.; and Womack andConboy, Inc., in the choice of a collective-bargain-ing representative. LOCAL 44, UNITED PLUMBERS & PIPEFITTERS227WE WILL NOTenforce any collective-bargain-ing agreement with Washington State Employers'Council against the above-named employers.practices within the meaning of Section 8(b)(3) and (1)(B) ofthe Act. Briefs have been submitted by all parties.Upon the entire record in the case, and from my observa-tion of the witnesses, I make the following:WASHINGTON STATEASSOCIATION OF THEUNITED ASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING ANDPIPEFITTINGINDUSTRY OF THEUNITED STATESAND CANADA, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)LOCAL 44 OF THEUNITED ASSOCIATIONOF JOURNEYMEN ANDAPPRENTICES OF THEPLUMBING ANDPIPEFITTINGINDUSTRY OF THEUNITED STATESAND CANADA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to theBoard'sOffice, Republic Building, 10th Floor, 1511 Third Ave-nue, Seattle,Washington 98101, Telephone 206-583-7473.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S BENNETT, Trial Examiner. This matter washeard at Spokane, Washington, on January 19, 1971. Thecomplaint, issued September 15 and based upon charges filedMay 15 and September 9, 1970, by John R. Morris in behalfof a group of employers more fully described below,allegesthat Respondents Local 44 and Washington State Associa-tion of the United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, herein respectively Local 44and Washington Association, had engaged in unfair laborFINDINGS OF FACTIJURISDICTIONAL FINDINGSThis case involves a dispute between Respondents and 14employers in the Spokane, Washington, area. The commercefacts as to the latter, herein the employers, are as follows:Arnold & Jeffers, Inc., a Washington corporationengagedinmechanical contracting, annually receives in excess of$50,000 for services performed outside the State of Washing-ton and purchases goods and materials valued in excess of$50,000 directly from sources outside that State.F & S Plumbing and Heating Co., a Washington corpora-tion engaged in mechanical and electrical contracting on botha wholesale and retail basis, annually grosses in excess of$500,000 and purchases goods and materials valued in excessof $50,000 directly from sources outside the State of Wash-ington.Gale Mechanical Contractors, Inc., a Washington corpora-tion engaged in mechanical contracting and repair on both awholesale and retail basis, annually grosses in excess of$500,000, receives $50,000 for services performed outside theState of Washington and purchases goods and materialsvalued in excess of $50,000 directly from sources outside thatState.Glenn's Mechanical, Inc., a Washington corporation en-gaged in mechanical contracting, annually purchases goodsand materials valued in excess of $50,000 directly fromsources outside the State of Washington or from supplierswithin the State who have purchased same directly fromsources outside that State.Hall Plumbing and Heating, Inc., an Idaho corporationengaged in mechanical contracting and servicing on a whole-sale and retail basis, annually purchases goods and materialsvalued in excess of $50,000 directly from sources outside theState of Idaho or from suppliers within that State who pur-chasesamedirectly from sources outside the State.Lester N. Johnson Co., a Washington corporation engagedinpipeline construction, annually receives in excess of$50,000 for services performed for customers located outsidethe State of Washington or for customers within that Statewho perform services valued in excess of $50,000 outside theState.McClintock and Turk, Inc., a Washington corporation en-gaged in mechanical contracting and plumbing repair on botha retail and wholesale basis, annually grosses in excess of$500,000 and purchases goods and materials valued in excessof $50,000 directly from sources outside the State of Wash-ington.Powell Plumbing and Heating is a partnership, composedof Byron W. Adams, Jessie May Adams, and Robert F.Adams, which is engaged in mechanical contracting. It annu-ally receives in excess of $50,000 for services performed out-side the State of Washington and purchases goods andmaterials valued in excess of that sum directly from sourcesoutside that State.Senna Service, Inc., a Washington corporation engaged inmechanical contracting, annually receives in excess of$50,000 for services performed outside the State of Washing-ton and purchases goods and materials valued in excess ofthat sum directly from sources outside that StateSpokane Plumbing and Heating Co. is a partnership com-posed of George C. Laue and Jane E. Laue which is engagedinmechanical contracting and repair. It annually purchases 228DECISIONSOF NATIONAL LABOR RELATIONS BOARDgoods and materials valued in excessof $50,000 directly fromsources outside the State of Washington.Standard Plumbing and Heating Co.,Inc., a Washingtoncorporation engaged in mechanical contracting and repair onboth a wholesale and retail basis, annually grosses in excessof $500,000, of which $50,000 is received for services per-formed outside the State of Washington.It also purchasesgoods and materials valued in excessof $50,000 directly fromsources outside that State.Warren,Little& Lund,Inc., a Washington corporationengaged in mechanical contracting,annually purchases goodsand materials valued in excessof $50,000 directly fromsources outside the State of Washington.Western Mechanical Contractors,Inc., a Washington cor-poration engaged in mechanical contracting,annually re-ceives in excessof $50,000 for services performed outside theState of Washington and purchases goods and materialsvalued in excessof thatsum directly from sources outsidethat State.Womack andConboy,Inc., a Washington corporation en-gaged in mechanical contracting,annually purchases goodsand materials valued in excess of$50,000 directly fromsources outside the State of Washington.Respondents admit and I find that the operations of theabove named employers affect commercewithin themeaningof Section 2(6) and(7) of the Act.IITHE LABORORGANIZATIONS INVOLVEDLocal 44 and Washington State Associationof the UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada,AFL-CIO,herein respectively Local 44 and Washington As-sociation,are labor organizations within the meaning of Sec-tion 2(5) of the Act.Washington Association is the bargain-ing agent for its constituentLocal 44which has jurisdictionover the Spokane,Washington, area.IIITHE UNFAIR LABOR PRACTICESA. Introduction; the IssuesSince 1954,the bargaining pattern for the plumbing indus-try in the State of Washington has been asfollows.After aBoard certification in Case 19-RC-1507,Respondent Wash-ington Association has represented all plumbers'local unionsin the State in negotiations with Washington State Employ-ers' Council for the Plumbing and Pipefitting Industry,hereinEmployers'Council.'The last industry agreement between the two groups ranfrom May 27,1967, through May 28, 1970. There is someconflict as to whether this contract expired on May 28, 1970,but this is not a dispositive factor herein.Be that as it may,the contract provided that it would renew absent a 60-daynotice and such notice was duly given.It should be noted initially that the so-called statewideagreement is really not that at the present time. This is sobecause the Seattle area,which is the largest metropolitanarea in the State,is not party to the last statewide agreement.The record does not supply the precise date that the Seattlelocal and its attendant employers parted company with theirbrethren,although it would appear that it was in the last fewyears.The instant dispute stems from the efforts of employers inthe Spokane area to break away from the broader pattern ofbargaining.Dissatisfied for many years with their representa-tion,and rejecting the concept of everlasting matrimony, theyherein attempted to follow a separate pattern.The GeneralCounsel alleges that they accomplished their objective andthat Respondents refused to bargain in good faith,individu-ally, with these employers. It is further alleged that Respond-ents restrained and coerced 14 individual employers in theselection of a representative for the purpose of collective bar-gaining by forcing them to join and bargain through saidEmployers' Council.B. Sequenceof EventsThe employers in the Spokane,Washington, area who weresignatory to or bound to the so-called statewide contract andare involved herein became disenchanted with their bargain-ing representative.' In December of 1969,12 of them, with 2others on January 12 and February 11, 1970, served noticeof revocation and termination of the contract upon Respond-ents and upon the Employers' Council.These 14 employers had been covered by the so-calledstatewide contract which provided that it would renew onMay 28, 1970, from year to year absent 60-day written noticeto amend,modify, supplement,revise,or terminate. It isundisputed that they,together with other employers in theSpokane area,sought to form their own employer associationunder the name of "44 Area Employers."There is uncontroverted testimony that the Spokane areaemployers attempted a twofold ploy.Initially, they timelywithdrew from the Employers'Council.As a two-step strate-gem, they then formed an employer association known as "44Area Employers,"manifestly an employer group consistentwith the geographical jurisdiction of Local 44; this washeaded by their agent,John R.Morris, who has been connected with and has represented other employer groups in theindustry in this area.On February 18, 1970, Morris, as acting director for 44AreaEmployers, wrote to Washington Association in Spo-kane and requested it to enter into collective bargaining.Secretary-Treasurer W. J. Linahan of the latter declined, onFebruary 26, on the basis that this was a fragmented unitwhich did not correspond with the Board's certification anddeclared that Washington State would resistthis effort by theinvolved Employers.On March 3,Morris, in behalf of this same group, filed apetition to establish a Spokane area unit in Case 19-RM-821;this was dismissed on March 17.In addition,on March 19,a charge was filed in Case 19-CB-1509 alleging the same typeof unfair labor practices as in the instant case, although tail-ored to the group instead of the individual employers asherein.The Regional Director declined to issue a complainton April 1,1970. Both administrative decisions were laterupheldon appeal.In the interim,onMarch 5, Washington Associationnotified Employers'Council that it was opening the statecontract negotiations. On March 6, Morris requested Local44 to bargain with the 44 Area Employers and, on March 13,Business Manager Frank Forrest declined, pointing out thatLocal 44 was represented by the certified Washington As-sociation.Then,on April 21, negotiations did commencebetween Employers'Council and Washington Association.The second part of the plan of the Spokane employers wasto attempt to bargain individually if the broader plan did notsucceed.Hence, between April 9 and 27, 1970, each of the 14Employers sent separate letters on their own letterheads toWashington Association and Local 44 jointly Each re-The Employer group was originally identified otherwise and the present2As noted,with Seattle the largest city in the State not party thereto, Ientity recognized in Case 19-AC-1seriously question the concept of a statewide contract LOCAL 44,UNITED PLUMBERS&PIPEFITTERS229quested bargaining for a new contract, named John Moms asauthorized agent for such bargaining, and stated that therespective employer would participate in the bargaining withMorris.Secretary Linahan of Washington Association replied toeach on May 1 in behalf of both Respondents. He stated thatWashington Association represented the broad certified unitand that it would not bargain with the respective Employers"on a separate basis." He added that Washington Associationwas the agent for its affiliate Local 44 and claimed that therewas no showing of an unequivocal attempt to engage in sepa-rate bargaining.During this period,bargaining between Em-ployers' Council and Washington Association was carried onto the point where on May 28 there was agreement on newwage rates but not on other issues.The General Counsel has developed evidence how 1 of the14 individual employers, Standard Plumbing and HeatingCo., Inc., herein Standard, fared. Standard had a subcontractwith J.A. Jones Construction Company to perform some re-pairs on the nuclear reactor at the Atomic Energy Commis-sion plant in Hanford, Washington.Time was of essence asthe plant was to be shut down for 3 months on June 1. TheAtomic Energy Commission contacted Standard on April 17seeking assurance of a continued supply of manpower. Stan-dard sought such assurance from Local 598 at Hanford whichis a member of Washington Association.The reply later that month came in the form of a letter fromWashington Association to the Atomic Energy Commission.Reference was made to Standard's April 17 letter. Washing-ton Association then stated that it had consideredspecialapproval for the repair project on the nuclear reactor, at therequest of Local 598, but pointed out that Standard no longerrecognized the approved bargaining structure in the industryand therefore, under the circumstances, neither WashingtonAssociation nor Local 598 could guarantee continuity ofmanpower on June 1.There followed some correspondence between Standardand Respondents in an effort by Standard to bail out of thispredicament. Thus, on April 29, Standard asked if reappoint-ment of Employers'Council as bargaining agent would resultin approval of the manning of the Atomic Energy Commis-sion Project. On May 5, Respondents pointed out that reap-pointment of Employers' Council would be welcome.On May 6, Standardagreedto return to the provisions oftheWashington Association agreement and reassigned itscollective-bargainingagency to Employers' Council. Thiswas accepted by Washington Association on May 8 and, onMay 11, Respondents guaranteed Standard a continuation ofmanpower at the Atomic Energy Commission Project atHanford.The record amply demonstrates that on June 1, 1970, Busi-nessAgents Forrest and Bud Gerlach of Local 44 com-municated with 9 of the 14 employers involved herein. Theyare Arnold & Jeffers, Inc.; F & S Plumbing; McClintock andTurk; Senna Service, Inc.; Spokane Plumbing; Warren, Littleand Lund; Western Mechanical Contractors, Inc.; and Wo-mack and Conboy, Inc. Each was informed that on penaltyof a strike the following day he was to sign a prepared formagreeingto be bound by any agreement reached by Washing-ton Association and Employers' Council in the pending 1970negotiations.The employers involved met with Morris and drafted aletter for each to send agreeing only to the wage scales arrivedat between Washington Association and Employers' Councilearly on the morning of May 29 and noting further that theEmployers' Council represented the other Employers in theState of Washington. This was unsatisfactory to Respondentsand 12 of the Employers were struck the following day.'Morris contacted Linahan and they worked out the follow-ing compromise. The respective employers signed a formagreeing to be bound to all terms and conditions of anycontract reached by Washington Association and Employers'Council in the pending negotiations and, in turn, received astatement from Linahan in behalf of Washington Associationthat any employer binding himself to the 1970 contract "re-serves the right to take a position consistant (sic) with law ina timely way with respect to bargaining structure in the in-dustry." On the following day, June 3, all strikers returnedto work.C. Analysis and ConclusionsWhile the case has been ably defended and briefed by Re-spondents, the simple answer is that the 14 employers madea timely and unequivocal withdrawal from Washington As-sociation and from associationwide bargaining at a time priorto the commencement of bargaining for a new contract.Twelve of these notices weresent inDecember of 1969, 1 inJanuary, and 1 in February of 1970, all to be effective within60 days or on March 1, 1970, whichever date was the sooner.It is clear and I find that these notices were effective priortoMarch 5, 1970, the date when Respondents gave notice toopen the contract and to commence negotiations for a newcontract; indeed, the first negotiating meeting was not helduntilApril 21, 1970.It is by now well established that an employer is free towithdraw at will from multiemployer bargaining, providedthis is done prior to the date set by the contract for modifica-tion thereof or before an agreed-on date to commence mul-tiemployer negotiations.The multiemployer unit is rooted in consent and neither anemployer's motive nor the impact of the withdrawal upon thebargaining representative or upon other members of the unitis relevant.Evening News Association,154 NLRB 1482, 1494.See alsoLenox Grill,170 NLRB No. 120, andEberle BuildersInc., d/b/a Sav-More Foods,186 NLRB No. 8.Thus,the argumentsof Respondents that the SpokaneArea Employers sought initially to establish a new andsmaller employer association is not relevant under Boardprecedent. There is substantial uncontroverted evidence inthis record that the involved employers opted to (1) attemptto bargain on a smaller association basis and (2) failing this,to bargain individually.True, there is evidence that Morris wore several hatsherein, in connection with employer groups in the Spokanearea, as Respondents stress. While his role in the negotiationsmay perhaps have been a calculated one, I find, on a prepon-derance of the evidence, that the 14 employers involvedherein permanently and unequivocally chose, directly or in-directly as the case may be, to proceed on the separate em-ployer route as a permanent and not as a temporary bargain-ing strategy. Stated otherwise, they preferred to go thesmaller employer association route but, if necessary, theypreferred to bargain individually, and attempted to ratherthan adhere to the statewide association. They were willingto go the individual employer route in bargaining, chose todo so and were rejected. I find, therefore, that the 14 employ-ers involved herein withdrew from multiemployer associationbargaining at a time appropriate for doing so.'Excluding Standard whose case is discussed above and Gale Mechani-cal Contractors,Inc., herein Gale Gale had similarly reassigned its rightsto Employers' Council on or about May 19 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndeed, each employer stated that he intended to take partin the bargaining. Obviously Washington Association desiredtomaintainitswell-entrenched bargaining pattern. But asingle employer unit is manifestly appropriate and, as stated,the only issue was one of timely withdrawal from multiem-ployer bargaining.On June 1, 1970, Respondents threatened 9 of the 14 em-ployers with a strike if they did not reassign their bargainingrights from Morris to Employers' Council and then did strikethem on the following day. They thus forced the Employerson June 3 to bind themselves to the industry contract whichdesignated Employers' Council as their bargaining represent-ative. I find that this constituted restraint and coercion of theemployers in the choice of a bargaining representative andthat it was therefore violative of Section 8(b)(1)(B) of the Act.The General Counsel has further argued and I agree thatthe treatment of Standard is another violation of said Section.Standard requireda guaranteeof manpower for the AtomicEnergy Commission project in the event of an anticipatedindustry strike as of June 1. But Washington Associationreplied that the guarantee was not forthcoming because Stan-dard had left Employers' Council. Standard duly reassignedits collective-bargainingagency to Employers' Council onMay 6, on May 9 agreed to be bound by any statewide con-tract, and on May 11 was advised that manpower would beguaranteed. The evidence preponderates that this was athreat to withhold manpower not in the event of an industrystrike but because Standard chose to bargain through Morrisrather than Employers' Council. I find that this was violativealso of Section 8(b)(1)(B) of the Act.As for theallegationof refusal to bargain, it is undisputedthat the employees of the 14 employers have been membersof Local 44 and represented by Respondents. Each of the 14is a separate and distinct entity and the employees of each aremanifestly appropriatebargainingunits. I find that the re-spective employees of each of the 14 employers constitute aunit appropriate for the purposes of collective-bargainingwithin themeaning ofSection 9(b) of the Act. I further findthat at all timesmaterial herein Respondents were the bar-gaining representativeswithin the meaning of Section 9(a) ofthe Act.Respondents flatly declined to bargain with the 14 employ-ers on an individual basis on May 1. This was later imple-mented by the June 2 strike against 9 of them. In sum, Re-spondents refused to bargain with the employers foremployees they represent in appropriate units and coercedthem to bargain for a different unit and with a representativenot of their choosing.Ifind that this constituted conduct violative of Section8(b)(3) of the Act. It follows therefore,as in acase where anemployer has foisted a labor organization without employeesupport and an attending contract upon his employees, thatrecognitionshould be withdrawn from Employers' Counciland that any contract between Employers' Council and Re-spondents not be applicable to the 14 employers herein.CONCLUSIONS OF LAW1.Arnold & Jeffers, Inc.; F & S Plumbing and Heating Co.;GaleMechanical Contractors, Inc.; Glenn'sMechanical,Inc.;Hall Plumbing and Heating, Inc.; Lester N. JohnsonCo.; McClintock and Turk, Inc.; Powell Plumbing and Heat-ing; Senna Service, Inc.; Spokane Plumbing and Heating Co.;Standard Plumbing and Heating Co., Inc.; Warren, Little &Lund, Inc.; Western Mechanical Contractors, Inc.; and Wo-mack and Conboy, Inc., are employers within the meaning ofSection 2(2) of the Act.2.Local 44 and Washington State Association of theUnited Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, AFL-CIO, are labor organizations within the mean-ing of Section 2(5) of the Act.3.The employees of each of the above-named employersconstitute units appropriate for collective bargaining withinthe meaning of Section 9(b) of the Act.4.Respondents represent the above-described employeeswithin the meaning of Section 9(a) of the Act.5.By refusing to bargain with the above-named employerson an individual basis, Respondents have engaged in unfairlabor practices within the meaning of Section 8(b)(3) of theAct.6.By restraining and coercing employers in the selectionof their representatives for the purpose of collective bargain-ing,Respondents have engaged in unfair labor practiceswithin the meaning of Section 8(b)(1)(B) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclusionsof law, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:`ORDERRespondents, Local 44 and Washington State Associationof the United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO, their officers,agents,representa-tives, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain with the employers named hereinon an individual basis for the employees they represent.(b)Restraining or coercing employers in the Spokane,Washington, area whose employees they represent in thechoice ofa bargainingrepresentative.2.Take the following affirmative action deemed necessaryto effectuate the policies of the Act:(a) Post at their respective offices copies of the attachednotice marked "Appendix."5 Copies of the notice on formsprovided by the Regional Director for Region 19, after beingduly signed by Respondents, shall be posted by them immedi-ately upon receipt thereof and maintained for a period of 60consecutive days thereafter in conspicuous places, includingIV THE REMEDYHaving found that Respondents have engaged in unfairlabor practices, I shall recommend that they cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. While the General Counseland the Charging Party have urged a remedy broader thanthat provided herein, the record will not support same. In anyevent, if the recommendations herein are upheld, manifestlythey would dictate change in the operational procedures ofRespondents with respect to all employers with whom theynegotiate.'In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules andRegulations,be adopted by the Board andbecome itsfindings,conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD " LOCAL44, UNITED PLUMBERS&PIPEFITTERS231all places where notices to members are customarily posted.within 20 days from the date of receipt of this decision whatReasonable steps shall be taken by Respondents to insure thatsteps they have taken to comply herewith.'said notices are not altered,defaced,or covered by any othermaterial.(b) Furnish the Regional Director for Region 19 respec-tively signed copies of said notice for posting, the employerscIn the event that this recommended Order is adoptedby theBoard afterwilling,in all locations where notices to employees are cus-exceptions have been filed,this provision shall be modified to read "Notifytomarily posted.the Regional Director for Region 19, in writing,within 20 days from the date(c) Notify the Regional Director for Region 19, in writing,of this Order,what steps the Respondenthas taken to comply herewith "